[CYTRX LETTERHEAD] August 19, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, D.C. 20549 Attention: Jeffrey P. Riedler, Assistant Director Re: Comment letter dated August 5, 2010 CytRx Corporation Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March15, 2010 File Number: 000-15327 Ladies and Gentlemen: By letter dated August5, 2010 (the “Supplemental Comment Letter”), the staff of the Division of Corporation Finance (the “Staff”) provided CytRx Corporation (“we,” “our,” “us” or the “Company”) with comments on the Company’s response letter, dated July16, 2010, to the Staff’s initial comment letter, dated June7, 2010, on our Annual Report on
